IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT KNOXVILLE


               STATE OF TENNESSEE v. JAMES LEE HARRIS

                Appeal from the Criminal Court for Hamilton County
                  Nos. 276738 and 276754    Don W. Poole, Judge


                No. E2012-01029-CCA-R3-CD - Filed January 22, 2013


The defendant, James Lee Harris, appeals as of right from the Hamilton County Criminal
Court’s orders revoking his probationary sentences and ordering the sentences to be served
in confinement. The defendant’s counsel has filed a motion to withdraw pursuant to Rule
22 of the Rules of the Tennessee Court of Criminal Appeals. We find the motion well-taken
and, in accordance with Rule 22(F), affirm the trial court’s orders pursuant to Rule 20 of the
Rules of the Tennessee Court of Criminal Appeals.

            Tenn. R. App. P. 3;Judgments of the Criminal Court Affirmed
             Pursuant to Rule 20, Rules of the Court of Criminal Appeals.

J AMES C URWOOD W ITT, J R., J., delivered the opinion of the Court, in which N ORMA M CG EE
O GLE and D. K ELLY T HOMAS, J R., JJ., joined.

Andrew S. Basler, Chattanooga, Tennessee, for the appellant, James Lee Harris.

Robert E. Cooper, Jr., Attorney General and Reporter; John H. Bledsoe, Assistant Attorney
General; William H. Cox, III, District Attorney General; and Bates Bryan, Assistant District
Attorney General, for the appellee, State of Tennessee.

                                         OPINION

               On November 23, 2010, the defendant pleaded guilty to domestic assault in
case number 276681, to facilitation of aggravated robbery in case number 276738, and to
theft of property valued at more than $1,000 in case number 276754. In exchange for his
guilty pleas, the defendant received concurrent sentences of 11 months and 29 days, five
years and three years, respectively. The sentences for facilitation of aggravated robbery and
theft were suspended to supervised probation following the service of 11 months and 29
days’ incarceration.
               On August 12, 2011, a probation violation report issued alleging that the
defendant violated his probation by garnering a new arrest for domestic assault, possessing
a firearm during the commission of the offense, failing to obtain employment or provide
proof of seeking employment, leaving the county without permission, failing to report, failing
to comply with “Alcohol Drug Evaluation,” failing to report to the “Job Readiness Class,”
testing positive for marijuana use on three occasions, failing to pay probation fees, failing to
pay restitution, and failing to provide a deoxyribonucleic acid (DNA) sample. An addendum
to the probation violation report was issued on August 16, 2011, alleging that the defendant
was arrested on August 11, 2011, for contempt of court arising out of a Hamilton County
Juvenile Court proceeding.

            Based upon these allegations, the trial court issued a probation violation
warrant on August 31, 2011, and the defendant was arrested on September 2, 2011. On
November 15, 2011, the trial court ordered the defendant furloughed to the custody of the
House of Refuge, a Chattanooga halfway house.

               On January 11, 2012, a second probation violation report issued alleging that
the defendant left the House of Refuge without permission on December 24, 2011. The
report alleged that administrators discharged the defendant from the program on December
27, 2011. A March 1, 2012 addendum to the report alleged that the defendant violated his
probation by garnering additional arrests of automobile burglary and theft of property valued
at less than $500. The defendant pleaded guilty to these charges on February 7, 2012, in the
Hamilton County General Sessions Court.

               At the April 23, 2012 probation revocation hearing, Yukiko Howard, an officer
with the State Board of Probation and Paroles, testified that the defendant had been
“[g]enerally . . . noncompliant” throughout his supervision. Ms. Howard testified that the
defendant failed to report for his monthly appointments except for one meeting in May 2011.
She testified concerning the defendant’s garnering the new charges as documented in the
probation violation reports. She also reported that the defendant tested positive for marijuana
use once in February 2011, when he first began supervision, and twice in May 2011. Ms.
Howard testified that the defendant was discharged from the House of Refuge and returned
to the workhouse for failing to comply with the halfway house rules.

               The defendant testified that he was discharged from the House of Refuge when
he refused to comply with a search. He claimed that the administrator asked him to pull his
pants down and, when he refused, their exchange escalated into an argument during which
the administrator telephoned the police. He claimed that he had no intention to leave the
program and wanted to stay. The defendant also disputed the probation officer’s claims of
his failing to report and testified that he spoke to other individuals at the probation office

                                              -2-
who misled him regarding his need to report for meetings. The defendant asked the trial
court to return him to probation so that he could obtain employment and support his two
children. On cross-examination, the defendant admitted past failed attempts at probation.

               At the conclusion of the hearing, the trial court outlined the proof presented and
concluded that the defendant had “been given ample opportunity to comply” with the
conditions of his release. Consequently, the trial court revoked the defendant’s probation and
ordered the defendant to serve his sentences in confinement. The defendant filed a timely
notice of appeal from the trial court’s revocation orders.

                The accepted appellate standard of review of a probation revocation is abuse
of discretion. See State v. Shaffer, 45 S.W .3d 553, 554 (Tenn. 2001); see also State v.
Reams, 265 S.W.3d 423, 430 (Tenn. Crim. App.2007). Generally, “[a] trial court abuses its
discretion when it applies incorrect legal standards, reaches an illogical conclusion, bases its
ruling on a clearly erroneous assessment of the proof, or applies reasoning that causes an
injustice to the complaining party.” State v. Phelps, 329 S.W.3d 436, 443 (Tenn. 2010). The
1989 Sentencing Act expresses a burden of proof for revocation cases: “If the trial judge
finds that the defendant has violated the conditions of probation and suspension by a
preponderance of the evidence, the trial judge shall have the right by order duly entered upon
the minutes of the court to revoke the probation and suspension of sentence . . . .” T.C.A.
§40-35-311(e)(1).

               Upon a finding by a preponderance of the evidence that the defendant has
violated the conditions of probation, the trial court may revoke the defendant’s probation and
“[c]ause the defendant to commence the execution of the judgment as originally entered, or
otherwise in accordance with §40-35-310.” Id.; see also Stamps v. State, 614 S.W.2d 71, 73
(Tenn. Crim. App. 1980). Following a revocation, “the original judgment so rendered by the
trial judge shall be in full force and effect from the date of the revocation of such
suspension.” Id. §40-35-310. The revoking court may extend the period of probation
supervision for a period not to exceed two years. Id. §40-35-308(c).

              The evidence adduced at the hearing established that the defendant repeatedly
failed to comply with the conditions of his release by failing to report, failing drug screens,
failing to pay fines and restitution, and, most significantly, by committing additional
offenses. In consequence, the trial court did not err by revoking the defendant’s probation
and ordering him to serve the balance of his sentence in confinement.

              Accordingly, we affirm the judgments of the trial court pursuant to Rule 20 of
the Rules of the Tennessee Court of Criminal Appeals.



                                               -3-
      _________________________________
      JAMES CURWOOD WITT, JR., JUDGE




-4-